                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                  CIVIL MINUTES - GENERAL

 Case No.       2:18-cv-10712-DOC (SK)                                   Date   September 9, 2019
 Title          Joseph Chatman v. San Dimas Police Department et al.



 Present: The Honorable             Steve Kim, U.S. Magistrate Judge
                   Connie Chung                                              n/a
                   Deputy Clerk                                     Court Smart / Recorder

            Attorneys Present for Plaintiff:                  Attorneys Present for Defendants:
                    None present                                         None present


 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE RE: FAILURE TO
                          SERVE

       On June 10, 2019, Plaintiff filed his First Amended Complaint (FAC) against T. Ohno
and four unnamed Does. (ECF 31). One week later, the FAC was ordered to be served on
Defendant Ohno in his individual capacity. (ECF 33). Plaintiff was also granted limited
discovery to identify the unnamed Does, given additional time to serve newly identified Does,
and warned that failure to identify and serve Doe Defendants would result in their dismissal
from this lawsuit. (ECF 29). Yet as of this order, Plaintiff has neither effectuated successful
service on Defendant Ohno nor identified and served any Doe Defendants. (ECF 35, 38-40).
Even though Plaintiff may seek the help of the U.S. Marshal for service of the summons and
complaint because he is proceeding in forma pauperis, he alone bears ultimate responsibility to
ensure proper service occurs on time. See Puett v. Blandford, 912 F.2d 270, 275 (9th Cir.
1990).

       Therefore, Plaintiff is ORDERED TO SHOW CAUSE on or before October 9, 2019,
why this action should not be dismissed for failure to prosecute and failure to effectuate service
of process. See Fed. R. Civ. P. 41(b), 4(m). If Plaintiff no longer wishes to pursue this action, he
may voluntarily dismiss the action without prejudice using the attached Form CV-09. See Fed.
R. Civ. P. 41(a). Failure to file a timely response to this order or notice of voluntary
dismissal will result in a recommendation that this action be dismissed without
prejudice for lack of prosecution. See L.R. 41-1.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 1 of 1
